Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes:
1.	This application 17/104,904 is double patenting with case 16/580,641 (now patent US 10,861,037 B1).  A terminal disclaimer has been filed by the Applicant and has been approved on 08/31/2021.  Further, rejection under 101 for the amended claims 1, 9, 17 and 25 and their independent claims has been withdrawn since the amended independent claims 1, 9, 17 and 25 as a whole recite combination of limitations that has been found as significantly more.   

Allowable Subject Matter
2.	Claims 1-27 are allowed.  Claims 1-27 have been amended.  
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 9, 17 and 25, the closest prior art of record, the combination of Bethke et al; (US 2013/0006736A A1), Anderson et al; (US 2010/0228613), Rathod; (US 2018/0349703 A1) and the other prior art of record fail to fairly teach such a computer-implemented method, as claimed as a whole, including the underlined subject matter: “generate an updated probability value based on the random probability value and the loot score; and cause based on a comparison of the updated probability value with an acquisition value of a rarer version of the first common item, display of a user interface indicating that the rarer version of the first common item is available to the user account”.    
These uniquely distinct features render the claims allowable.  The dependent claims are allowed for depending on allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585. The examiner can normally be reached on Mon-Thurs, 8:30 am to 5: pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681.